          Case: 3:21-cv-00084-bbc Document #: 2 Filed: 02/05/21 Page 1 of 2




                                         1
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MAURICE J. HOLT,

         Petitioner,                                                    ORDER
 v.
                                                                Case No. 21-cv-84-bbc
 DYLON RADTKE,

         Respondent.


        Petitioner Maurice J. Holt has filed a petition for a writ of habeas corpus under 28

U.S.C. § 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed

without prepayment of the filing fee.

        Federal law does not permit a court to waive a prisoner’s entire obligation to pay filing

fees, but it does allow a qualifying individual to proceed without prepaying some or all of the

filing fee. To determine whether petitioner qualifies as indigent, any motion for leave to

proceed without prepayment of the filing fee must include a certified copy of petitioner’s

inmate trust fund account statement (or institutional equivalent) for the six-month period

beginning approximately August 5, 2020, through the date of the petition, February 5, 2021.




                                            ORDER

        IT IS ORDERED that:

        1.      Petitioner Maurice J. Holt may have until March 1, 2021, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee.
        Case: 3:21-cv-00084-bbc Document #: 2 Filed: 02/05/21 Page 2 of 2




                                             2
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before March 1, 2021, I will assume that petitioner wishes to

withdraw this action voluntarily and will dismiss the action this petition.




              Entered this 5th day of February, 2021.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
